Exhibit 10.1
December 19, 2008
Howard L. Lance
Chairman, President and
Chief Executive Officer
Harris Corporation
1025 W. NASA Boulevard
Melbourne, Florida 32919
               Re:     Employment by Harris Corporation
Dear Howard,
As you are aware, Harris Corporation (the “Corporation”) must cause its
compensation programs to become compliant with the requirements of section 409A
of the Internal Revenue Code by December 31, 2008. In connection therewith, we
have identified certain changes that need to be made to the Letter Agreement
between you and the Corporation dated December 3, 2004 (the “2004 Letter
Agreement”). We have agreed that, effective as of January 1, 2009, (i) the 2004
Letter Agreement and all obligations under that agreement shall expire and be of
no further force and effect and (ii) the terms of your employment shall be
governed by the terms of this letter agreement (the “Agreement”), which terms
are set forth below.

1.   The Agreement shall have an indefinite term subject to amendment or
termination on one year written notice by either you or a representative of the
Harris Corporation Board of Directors.   2.   During the Term of Employment (as
defined below), and subject to Section 3 below, you shall serve as Chief
Executive Officer, President, a Director, and Chairman of the Board, subject to
the Corporation’s succession and retirement practices upon your attaining of the
age of sixty-five in the case of a Chief Executive Officer. During the Term of
Employment you agree to devote your full and exclusive business and working
time, skill, attention, and energy diligently to perform the duties assigned to
you by the Corporation’s Board of Directors. Notwithstanding the preceding
obligation, you are permitted to join up to two public-company boards provided
they have no conflict of interest and do not compete with the Corporation. For
purposes of this agreement, (i) “Term of Employment” shall mean the period
starting January 1, 2009 and ending on the termination of your employment as set
forth in Section 3 and (ii) “termination of employment” shall mean your
“separation from service,” as defined under Treasury Regulation §1.409A-1(h)
(without regard to any permissible alternative definition thereunder).   3.  
Your employment may be terminated as follows: (1) by the Corporation with or
without Cause (as defined below); (2) upon your Death; (3) upon your Disability
(as defined below); (4) upon your resignation for Good Reason (as defined
below), or (5) upon your resignation or retirement.

 



--------------------------------------------------------------------------------



 



Mr. Howard L. Lance
December 19, 2008
Page 2

  a.   Termination for Cause: In order to terminate your employment for Cause,
the Corporation must deliver to you at your office address a Notice of
Termination given within ninety (90) days after the Board both (i) has actual
knowledge of conduct or an event allegedly constituting Cause, and (ii) has
reason to believe that such conduct or event could be grounds for Cause. For
purposes of the Agreement, a “Notice of Termination” shall mean a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the membership of the Board, excluding you, at a meeting called for the purpose
of determining that you have engaged in conduct which constitutes Cause (and at
which you had a reasonable opportunity, in consultation with your counsel, to be
heard before the Board prior to such vote).         For purposes of the
Agreement, “Cause” shall have the meaning set forth in Section 1 (b)(1) and
(2) of the Severance Agreement between you and the Corporation dated January 20,
2003 and “Cause” shall also include a breach of the Agreement by you.         In
the event of termination of your employment by the Corporation for Cause, you
shall only be entitled to:

  (i)   any accrued but unpaid Base Salary (as defined by a resolution of the
Board of Directors) through your date of termination;     (ii)   any earned but
unpaid annual incentive bonus under the Corporation’s Annual Incentive Plan or
the successor to such plan (referred to herein as the “AIP”), for the prior
fiscal year;     (iii)   reimbursement of reasonable business expenses incurred
prior to the date of termination; and     (iv)   other or additional
compensation benefits, if any, in accordance with the terms of applicable plans
or employee benefit programs of the Corporation for terminated employees,
including the terms and conditions governing stock options, performance shares
and restricted stock.

  b.   Death or Disability. In the event of your Death, your employment shall be
automatically terminated as of the date of such Death. In the event of your
Disability, the Corporation may, at its option, terminate your employment. In
the event of your termination due to Death or Disability, you, or your estate or
legal representative, as appropriate, shall be entitled to the amounts referred
to in paragraph a. of this Section 3 for employees that die or become disabled.

 



--------------------------------------------------------------------------------



 



Mr. Howard L. Lance
December 19, 2008
Page 3

      For purposes of the Agreement, “Disability” shall mean either (i) your
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
your receipt of income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the
Corporation.     c.   Termination by Corporation Without Cause or by you for
Good Reason. If the Corporation should terminate your employment without Cause
(which the Corporation shall be entitled to do upon thirty (30) days prior
written notice), or in the event you terminate employment for Good Reason, your
exclusive compensation and remedy hereunder shall be to receive from the
Corporation:

  (i)   a lump sum cash amount, payable within sixty (60) days following your
termination, equal to two times the aggregate of (i) your Base Salary as in
effect on the date of your termination and (ii) your target incentive
compensation under AIP for the fiscal year prior to the fiscal year in which you
terminate;     (ii)   AIP bonus for the year of termination as approved by the
Board based upon the achievement of performance objectives, pro-rated pursuant
to the terms of the AIP document with respect to employees who terminate
employment during the fiscal year due to involuntary termination without cause,
and payable at the time and in the form set forth in the AIP document;     (iii)
  without duplication, the amounts referred to in paragraph a. (i)—(iv) of this
Section 3;     (iv)   continued participation in the medical, dental,
hospitalization, short-term and long-term disability, and group life insurance
coverage plans of the Corporation (“Welfare Plans”) in which you were
participating on the date of the termination of your employment until the
earlier of:

  (a)   the end of the 24-month period following your termination of employment;
and     (b)   the date, or dates, you receive comparable coverage and benefits
under the plans and programs of a subsequent employer;

      provided, however, that if under the terms of any such Welfare Plan you
cannot continue to participate in the Corporation’s Welfare Plans, the
Corporation shall otherwise provide such benefits on the same after-tax basis as
if continued participation had been permitted; and provided further, however,
that nothing herein shall be deemed to limit any amounts or benefits to which
you are otherwise entitled under the terms of or pursuant to COBRA;

 



--------------------------------------------------------------------------------



 



Mr. Howard L. Lance
December 19, 2008
Page 4

  (v)   during the two year period following your termination of employment and
notwithstanding the terms and conditions of the restricted stock or stock option
agreements, pursuant to the Harris Corporation 2000 Stock Incentive Plan and the
Harris Corporation 2005 Equity Incentive Plan (or any successor thereto)
(referred to collectively herein as the “Equity Plans”), continued vesting of
such restricted stock or options in accordance with the relevant anniversary
dates; and, as to vested stock options, the extension of the exercise period
through the date that is three months after the expiration of such two year
period (but in no event beyond the original term of the options), provided
however, continued compliance with your obligations of non-competition and
non-solicitation as specified in Sections 4 and 5, respectively, is a condition
of such continued vesting. In the event you breach your non-competition and
non-solicitation obligations, in addition to any other remedies available to the
Corporation, such vesting shall cease;     (vi)   prorated vesting of
outstanding performance share awards pursuant to the Corporation’s Equity Plans
and Equity Plan performance targets and resultant performance as approved by the
Board, pursuant to the terms of the Equity Plans and agreements thereunder with
respect to employees who terminate employment during the performance period due
to involuntary termination other than for misconduct; provided, however, that
for purposes of determining the prorated vesting of any such awards, your
employment shall be deemed to have terminated as of the second annual
anniversary of the date you actually terminate employment. Payment of such
awards shall be at the time and in the form set forth in the Equity Plan
document or applicable agreement; and     (vii)   outplacement services at the
Corporation’s expense for a period of up to one year following the date of
termination of employment in accordance with the practices of the Corporation as
in effect from time to time for senior executives.

      You must, within ninety (90) days after you have actual knowledge of the
occurrence of an event or circumstances which would give you reason to believe
that Good Reason exists, give thirty (30) days prior written notice of your
intent to terminate employment for Good Reason, which notice sets forth the
event or circumstances believed to constitute Good Reason. Upon receipt of such
notice, the Corporation shall have thirty (30) days to cure its conduct, to the
extent such cure is possible.     d.   For purposes of the Agreement, “Good
Reason” shall mean any of the following (without your express written consent):

  (i)   a reduction in the amount of your then current Base Salary or target
AIP, other than any reduction that is also applicable to the other senior
executives of the Corporation;

 



--------------------------------------------------------------------------------



 



Mr. Howard L. Lance
December 19, 2008
Page 5

  (ii)   the removal of, or failure to elect or reelect you as President or
Chief Executive Officer or Chairman of the Board of the Corporation, provided
however, (1) the failure to elect you as Chairman of the Board shall not
constitute Good Reason if such failure results from any law, regulation or
listing requirement to the effect that the positions of Chairman of the Board
and Chief Executive Officer shall not be held by the same individual or that the
Chairman of a Corporation shall be independent; and (2) the failure to elect you
as President shall not constitute Good Reason if necessary for purposes of
succession planning for your successor;     (iii)   the assignment to you of
duties or responsibilities which are materially inconsistent with your position;
    (iv)   any requirement by the Corporation that you relocate to Corporation
headquarters which are more than 50 miles from where such headquarters are
located as of the date of the Agreement; and     (v)   notice of any amendment
of Section 3.c. and 3.d. or termination by the Board of Directors of the
Agreement under Section 1 without your prior written consent.

  e.   Termination without Good Reason. In the event of a termination of
employment by you without Good Reason (other than a termination due to Death or
Disability), you shall have the same entitlements as provided in paragraph a. of
this Section 3 for termination for Cause.

4.   During your employment with the Corporation and for a period of one year
(or a period of two years if you receive severance compensation from the
Corporation pursuant to Section 3.c of the Agreement) after the date your
employment is terminated for whatever reason, you will not directly or
indirectly (without the Corporation’s written consent):

  a.   hold a 5% or greater equity (including stock options whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise (as hereinafter defined), or     b.   associate (including as a
director, officer, employee, partner, consultant, agent or advisor) with a
Competitive Enterprise and in connection with your association engage, or
directly or indirectly manage or supervise personnel engaged, in any activity:

  (i)   that is substantially related to any activity that you were engaged in
with the Corporation or its affiliates during the 12 months prior to the date of
termination,     (ii)   that is substantially related to any activity for which
you had direct or indirect managerial or supervisory responsibility with the
Corporation or its affiliates during the 12 months prior to the date of
termination, or

 



--------------------------------------------------------------------------------



 



Mr. Howard L. Lance
December 19, 2008
Page 6

  (iii)   that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities with the
Corporation or its affiliates during the 12 months prior to the date of
termination.

    For purposes of the Agreement, “Competitive Enterprise” means any business
enterprise that either (A) is engaged in any activity that competes anywhere
with any activity that the Corporation or its affiliates is then engaged in or
(B) holds a 5% or greater equity, voting or profit participation interest in any
enterprise that engages in such a competitive activity.   5.   During your
employment with the Corporation, and for a two year period after your employment
is terminated by the Corporation or by you for any reason, you shall not, in any
manner, directly or indirectly (without the prior written consent of the
Corporation): (i) Solicit (as hereinafter defined) any Customer (as hereinafter
defined) to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Corporation, (ii) transact business
with any Customer that would cause you to be a Competitive Enterprise,
(iii) interfere with or damage any relationship between the Corporation and a
Customer or (iv) Solicit anyone who is then an employee of the Corporation (or
who was an employee of the Corporation within the prior 12 months) to resign
from the Corporation or to apply for or accept employment with any other
business or enterprise.       For purposes of the Agreement, a “Customer” means
any customer or prospective customer of the Corporation or its affiliates whose
identity became known to you in connection with your relationship with or
employment by the Corporation or its affiliates, and “Solicit” means any direct
or indirect communication of any kind, regardless of who initiates it, that in
any way invites, advises, encourages or requests any person to take or refrain
from taking any action.   6.   In the event your employment is terminated for
other than Cause, you shall not be required to mitigate any payment or benefits
provided to you by the Corporation by seeking other employment.   7.   In the
event of a change in control of the Corporation (as defined in the Executive
Severance Agreement between you and the Corporation dated January 20, 2003, as
it may be amended from time to time), you shall be entitled to the compensation
and benefits provided under the Executive Severance Agreement if your employment
terminates under the circumstances provided under the Executive Severance
Agreement, provided, however, such compensation and benefits shall be in lieu of
any compensation or benefits receivable by you under the Agreement. You
acknowledge that your Executive Severance Agreement will require amendment by
December 31, 2008 to reflect the requirements of section 409A of the Internal
Revenue Code.   8.   Notwithstanding anything herein to the contrary, it shall
be a condition to you receiving any cash payments or benefits referred to in
Section 3 that you shall have (i) executed and delivered to the Corporation a
release of claims against the corporation, such release to be in the
Corporation’s then standard form of release and (ii) executed and delivered to
the

 



--------------------------------------------------------------------------------



 



Mr. Howard L. Lance
December 19, 2008
Page 7

    Corporation resignations of all officer and director positions you hold with
the Corporation or its subsidiaries.   9.   Notwithstanding anything herein to
the contrary, in the event that any payment to be made to you hereunder as a
result of your termination of employment (including any provision of benefits)
is determined to constitute “deferred compensation” subject to section 409A of
the Internal Revenue Code, and you are a “Specified Employee” under the Harris
Corporation Specified Employee Policy for 409A Arrangements at the time of your
termination of employment (the “Separation Date”), then no such payment shall be
made during the period beginning on the Separation Date and ending on the date
that is six (6) months following the Separation Date or, if earlier, on the date
of your death, if the earlier making of such payment would result in tax
penalties being imposed on you under section 409A of the Internal Revenue Code.
The amount of any payment that otherwise would be paid to you hereunder during
this period instead shall be paid to you on the first business day coincident
with or next following the date that is six months and one day following the
Separation Date or, if earlier, within ninety (90) days following your death.  
10.   You acknowledge that you have received the advice of counsel with respect
to the matters contemplated in the Agreement and the Corporation has agreed to
pay directly legal fees and expenses to a maximum of $10,000.   11.   The
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Florida, without reference to rules relating to conflicts
of law.   12.   Your employment pursuant to the Agreement is not a guarantee of
employment. As stated in the Agreement, the Corporation may terminate your
employment, provided, however, that in certain instances as specified in
Section 3, such termination may require the Corporation to provide compensation
or other benefits to you.   13.   This is the entire Agreement between you and
the Corporation with respect to the subject matters hereof and supersedes all
prior understandings and agreements as to employment of you by the Corporation.
Notwithstanding the foregoing, you acknowledge and agree that you remain bound
by and subject to the provisions of your Employee Agreement dated January 20,
2003.   14.   Except pursuant to Section 1, the Agreement cannot be amended,
changed or modified without the written consent of you and the Corporation.  
15.   If any one or more of the provisions contained in the Agreement shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 



--------------------------------------------------------------------------------



 



Mr. Howard L. Lance
December 19, 2008
Page 8

16.   The Agreement shall be binding to any and all successors to the
Corporation.

            Sincerely,

Harris Corporation
Board of Directors
      /s/ Stephen P. Kaufman       By:   Stephen P. Kaufman        Chairperson
of the Management Development and Compensation Committee     

         
Agreed to and accepted:
               
 
  Date:   December 19, 2008 
/s/ Howard L. Lance  
       
Howard L. Lance
       

 